Citation Nr: 0407116	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  03-04 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for acne vulgaris, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from January 1945 to December 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The RO denied entitlement to an evaluation in excess of 30 
percent for acne vulgaris.  

In April 2003 the veteran provided oral testimony before a 
Decision Review Officer at the RO, a transcript of which has 
been associated with the claims file.

The Board notes that statements of the veteran on appeal and 
his representative may be construed as raising a claim of 
entitlement to service connection for sebaceous cysts.  As 
this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for clarification, initial consideration, and any 
indicated appropriate adjudicative action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The rating criteria for evaluating skin disabilities were 
changed during the course of this appeal.  Neither version of 
the criteria is more favorable to the veteran.

2.  Acne vulgaris is not characterized by ulceration or 
extensive exfoliation or crusting, or systemic or nervous 
manifestations or is shown to be exceptionally repugnant.  

3.  Acne vulgaris is not productive of disfigurement of the 
head, neck or face with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
four or five characteristics of disfigurement

4.  Acne vulgaris was reported as inactive when the veteran 
was last formally examined by VA in January 2002, and 
additional medical documentation of record is negative for 
treatment thereof.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for acne 
vulgaris have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Code 7806 (effective prior to 
August 30, 2002); Diagnostic Codes 7800, 7801, 7802, 7803, 
7804, 7805, 7806, 7828 (effective August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that his service-connected acne vulgaris 
is more severe than the current rating indicates.

Historically, by a December 1946 rating decision, the RO 
granted service connection for acne vulgaris and assigned a 
noncompensable evaluation.  By a November 1949 rating 
decision, the RO increased the rating for acne vulgaris to 10 
percent disabling.  By a September 1980 rating decision, the 
RO increased the evaluation for acne vulgaris to 30 percent.

The veteran submitted a claim for increase in January 2001.  
He indicated that he had received treatment for his acne 
vulgaris at the VA Medical Center in Ann Arbor and at the VA 
Outpatient Clinic in Toledo from 1998 to 2000.

VA treatment records dated from 1998 to 2000 do not show any 
treatment for acne vulgaris.

The veteran underwent a VA examination in January 2002.  
Physical examination revealed a linear, raised area 16 
centimeters in length along the inferior border of the 
hairline posteriorly in the scalp.  The area had healed, and 
then broken down a number of times.  It was heavily scarred, 
amounting to about a centimeter width, nodular in appearance.  
There were other scars on the submandibular area, which the 
examiner felt had served as drainage sights.  

There were several sebaceous cysts on the veteran' s back, 
and on his right shoulder, which had drained and had been 
infected in the past.  The sebaceous cysts felt cystic and 
measured approximately 2 cm in transverse diameter.  The 
cysts were on the veteran's back and right shoulder.  The 
assessments included:  (1) Acne vulgaris, which appeared to 
be inactive, on the lower hairline of the head, and 
submandibular area of the veteran's neck.  The examiner noted 
that these have not themselves drained for a long time.  (2) 
The examiner noted that there were numerous sebaceous cysts, 
which had become infected and drained in the past, over the 
veteran's back and right shoulder.  The examiner commented 
that these sebaceous cysts appeared to be a separate entity 
to the acne vulgaris, were unrelated to the primary problem 
that the veteran had in service, and which appeared to be 
dormant at the present time.  

An October 2002 statement was received from KNZ (initials), 
MD.  Dr. KNZ stated that the veteran had been examined by him 
in October 2002 and that he had multiple lumps which most 
likely are sebaceous cysts.  One of the cysts was on the left 
back and was red and inflamed.  It was noted that he had had 
episodes of infected cysts.

The veteran testified at an April 2003 hearing before an RO 
Decision Review Officer that his acne condition had become 
worse and that he had lots of problems with it.  He stated 
that he has boils which were first operated on in the 
service.  


Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where, as here, the claim is one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Effective August 30, 2002, VA revised the criteria for 
evaluating skin disabilities.  In a July 2003 supplemental 
statement of the case (SSOC), the RO considered the claim 
under the revised criteria.  As such, the Board finds that 
there is no prejudice to the veteran in the Board considering 
both versions of rating criteria, and applying the more 
favorable result.

Under the rating criteria in effect prior to August 30, 2002, 
there is no specific diagnostic code for acne vulgaris and 
that condition is rated, by analogy, under the criteria for 
evaluating eczema.  See 38 C.F.R. § 4.20.  Eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area is assigned a 10 percent disability 
rating.  If the exudation or itching is constant and there 
are extensive lesions or marked disfigurement, a 30 percent 
disability rating is assigned. To warrant a 50 percent 
rating, ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations or exceptional repugnance 
must be shown.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective prior to August 30, 2002).

Under the criteria effective August 30, 2002, dermatitis or 
eczema warrants a 30 percent evaluation with 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent evaluation for dermatitis or 
eczema is warrant with more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118; 
Diagnostic Code 7806 (effective August 30, 2002).

Under the rating criteria in effect prior to August 30, 
2002,disfiguring scars of the head, face, or neck warranted a 
noncompensable evaluation when slight, 10 percent when 
moderate or disfiguring, 30 percent when severe especially if 
producing a marked and unsightly deformity of eyelids, lips 
or auricles, and 50 percent with complete or exceptionally 
repugnant deformity of one side of face or marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118; 
Diagnostic Code 7800 (effective prior to August 30, 2002).

Effective August 30, 2002, disfigurement of the head, face, 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement warrant an 80 percent 
evaluation; with four or five characteristic of disfigurement 
a 50 percent evaluation, with two or three characteristics of 
disfigurement a 30 percent evaluation.  38 C.F.R. § 4.118; 
Diagnostic Code 7800 (effective August 30, 2002).

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). Id.

Under the revised criteria, specific evaluation criteria were 
included to address acne, based on the extent of involvement 
by acne, its location, and whether it is deep or superficial.  
Under Diagnostic Code 7828, superficial acne (comedones, 
papules, pustules, superficial cysts) of any extent is 
assigned a noncompensable rating.  Deep acne (deep inflamed 
nodules and pus-filled cysts) affecting less than 40 percent 
of the face and neck, or; deep acne other than on the face 
and neck is rated as 10 percent disabling.  If deep acne 
(deep inflamed nodules and pus- filled cysts) affects 40 
percent or more of the face and neck, a 30 percent rating is 
warranted.  In the alternative, the disability can be rated 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804 or 
7805) depending upon the predominant disability.  38 C.F.R. § 
4.118, Diagnostic Code 7828 (effective August 30, 2002).

Prior to August 30, 2002, a 10 percent rating may be assigned 
for a scar that is poorly nourished with repeated ulceration, 
or a scar that is tender and painful on objective 
demonstration.  A rating may also be assigned for a scar that 
is otherwise causative of limitation of function.  38 C.F.R. 
§ 4.118; Diagnostic Codes 7803, 7804, 7805 (effective prior 
to August 30, 2002).

Under Diagnostic Code 7803, superficial, unstable scars are 
rated as 10 percent disabling.  Note (1) under the Code 
describes an unstable scar as one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) describes a superficial scar as one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (effective August 30, 2002).  

Under Diagnostic Code 7804, superficial scars that are 
painful on examination are to be rated as 10 percent 
disabling. Note (1) describes a superficial scar as one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (effective August 30, 2002).




Under Diagnostic Code 7805, other scars are rated on 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.


Analysis
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. VCAA, § 
3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decision in January 2002, a statement of the case 
(SOC) dated in January 2003, a supplemental statement of the 
case (SSOC) dated in July 2003, and a letter regarding the 
VCAA in August 2001, the veteran was provided with the 
applicable law and regulations and given adequate notice as 
to the evidence needed to substantiate his claim and the 
evidence not of record that is necessary.  

In addition, the VCAA notification letter fully explained the 
notice and duty to assist provisions of the VCAA, including 
the respective responsibilities of the parties to secure 
evidence, and asked the veteran to submit or authorize VA to 
obtain outstanding evidence and documentation relevant to the 
appeal.  

Thus, the Board is satisfied that the RO has provided all 
notice as required by the VCAA, including asking him to 
submit everything he has which is pertinent to the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has 
taken all appropriate action to develop the veteran's claim, 
including obtaining VA treatment records and obtaining VA 
examinations.  The Board also notes that in this case the 
veteran was provided notice of the VCAA prior to the initial 
unfavorable RO decision.


Increased Evaluation

In the present case, the Board finds that, based upon a 
review of the medical evidence in light of the above-noted 
criteria, an increased rating for acne vulgaris is not 
warranted under either the former or revised rating criteria.  
On clinical examination of the veteran's face in January 
2002, the VA examiner reported that the veteran's acne 
vulgaris appeared to be inactive on the lower hairline of the 
head and submandibular area.   In essence, the examiner noted 
that the veteran's acne vulgaris was dormant at the present 
time.

Accordingly, there is no evidence of increased severity in 
the acne vulgaris disability upon which to predicate 
entitlement to a higher evaluation under either the previous 
or revised rating criteria discussed in detail above.

In short, the rating schedule provides no basis for 
assignment of any higher evaluation.  Accordingly, the 
veteran's claim for an increased evaluation for acne vulgaris 
must be denied.  

Under these circumstances, the claim for an increased rating 
must be denied. In reaching this conclusion, the Board has 
considered the applicability of the benefit-of- the-doubt 
doctrine. However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


Extraschedular Evaluation

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2003).  
Although the RO provided and considered the criteria for 
extraschedular evaluation, it did not grant compensation 
benefits on this basis.  

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  In point of fact, the veteran has 
not been hospitalized for his acne vulgaris.  Moreover, there 
is no evidence that acne vulgaris precludes him from 
employment, or that he has lost significant time from work 
due to this disability.  In short, there is nothing in the 
record to suggest that the veteran's service connected acne 
vulgaris causes problems not contemplated by the pertinent 
rating criteria and the currently assigned evaluation.  Thus, 
extraschedular consideration is not warranted in this case.


ORDER

Entitlement to an evaluation in excess of 30 percent for acne 
vulgaris is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



